 Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 1 of 13 Page ID #:1




 1   LAQUER URBAN CLIFFORD & HODGE LLP
     Susan Graham Lovelace, State Bar No. 160913
 2    Email: Lovelace@luch.com
     Michael Y. Jung, State Bar No. 245260
 3    Email: Mjung@luch.com
     225 South Lake Avenue, Suite 200
 4   Pasadena, California 91101-3030
     Telephone: (626) 449-1882 / Facsimile: (626) 449-1958
 5
     Counsel for Plaintiffs, Trustees of the Southern California
 6   IBEW-NECA Pension Plan, et al.
 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                     CASE NO.: 2:20-cv-9312
     CALIFORNIA IBEW-NECA PENSION
12   PLAN, TRUSTEES OF THE
     SOUTHERN CALIFORNIA IBEW-                    COMPLAINT FOR:
13   NECA DEFINED CONTRIBUTION
     TRUST FUND, TRUSTEES OF THE                    1. BREACH OF WRITTEN
14   SOUTHERN CALIFORNIA IBEW-                         COLLECTIVE BARGAINING
     NECA HEALTH TRUST FUND,                           AGREEMENTS AND
15   TRUSTEES OF THE SOUTHERN                          RELATED TRUST
     CALIFORNIA IBEW-NECA                              AGREEMENTS; and
16   SUPPLEMENTAL UNEMPLOYMENT
     BENEFIT TRUST FUND, TRUSTEES                   2. VIOLATION OF § 515 OF
17   OF THE LOS ANGELES COUNTY                         ERISA [29 U.S.C. §1132(e)(1)].
     ELECTRICAL EDUCATIONAL AND
18   TRAINING TRUST FUND, TRUSTEES
     OF THE NATIONAL ELECTRICAL
19   BENEFIT FUND, TRUSTEES OF THE
     SOUTHERN CALIFORNIA IBEW-
20   NECA LABOR-MANAGEMENT
     COOPERATION COMMITTEE,
21   TRUSTEES OF THE NATIONAL
     NECA-IBEW LABOR-MANAGEMENT
22   COOPERATION COMMITTEE TRUST
     FUND, ADMINISTRATIVE
23   MAINTENANCE FUND, CONTRACT
     COMPLIANCE FUND, and LOS
24   ANGELES ELECTRICAL WORKERS
     CREDIT UNION,
25
                     Plaintiffs,
26
               vs.
27

28

                                              1
                                           COMPLAINT
     1488538
 Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 2 of 13 Page ID #:2




 1   ANTHONY LOUIS HACKNEY, an
     individual doing business as “C & T
 2   ELECTRICAL AND
     COMMUNICATIONS,”
 3
                    Defendant.
 4

 5

 6             Plaintiffs, Trustees of the Southern California IBEW-NECA Pension Plan,
 7   Trustees of the Southern California IBEW-NECA Defined Contribution Trust Fund,
 8   Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees of the
 9   Southern California IBEW-NECA Supplemental Unemployment Benefit Trust Fund,
10   Trustees of the Los Angeles County Electrical Educational and Training Trust Fund,
11   Trustees of the National Electrical Benefit Fund, Trustees of Southern California
12   IBEW-NECA Labor-Management Cooperation Committee, Trustees of the National
13   NECA-IBEW          Labor-Management        Cooperation      Committee      Trust    Fund,
14   Administrative Maintenance Fund, Contract Compliance Fund, and Los Angeles
15   Electrical Workers Credit Union complain and allege as follows:
16                               JURISDICTION AND VENUE
17             1.   This Court has jurisdiction of this case pursuant to Section 502(e)(1) of
18   the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
19   U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
20   civil actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA [29
21   U.S.C. §1132(a)(3)] to redress violations or enforce the terms of ERISA or an
22   employee benefit plan governed by ERISA. Such jurisdiction exists without respect
23   to the amount in controversy or the citizenship of the parties, as provided in Section
24   502(f) of ERISA [29 U.S.C. §1132(f)].
25             2.   This Court also has jurisdiction of this case pursuant to Section 301(a) of
26   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
27   §185(a)], which grants the United States original jurisdiction over suits for violation
28   of contracts between an employer and a labor organization in an industry affecting

                                                2
                                             COMPLAINT
     1488538
 Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 3 of 13 Page ID #:3




 1   commerce, without respect to the amount in controversy and the citizenship of the
 2   parties.
 3             3.   Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA [29
 4   U.S.C. §1132(e)(2)], and Section 301(a) of the LMRA [29 U.S.C. §185(a)], in that
 5   this is the district in which the Plaintiffs’ trust funds are administered, in which the
 6   relevant acts took place, and in which moneys are due and payable.
 7             4.   To the extent this Complaint sets forth any state law claims, this Court
 8   has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
 9                                          PARTIES
10             5.   Plaintiffs, Trustees of the Southern California IBEW-NECA Pension
11   Plan, Trustees of the Southern California IBEW-NECA Defined Contribution Trust
12   Fund, Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees
13   of the Southern California IBEW-NECA Supplemental Unemployment Benefit Trust
14   Fund, Trustees of the Los Angeles County Electrical Educational and Training Trust
15   Fund, Trustees of the National Electrical Benefit Fund (“NEBF”), Trustees of the
16   Southern California IBEW-NECA Labor-Management Cooperation Committee (“So.
17   Cal. LMCC”), and Trustees of the National NECA-IBEW Labor-Management
18   Cooperation Committee Trust Fund (“National LMCC”) are the Trustees of express
19   trusts (“Trusts”) created pursuant to written Declarations of Trust (“Trust
20   Agreements”). Except for the NEBF and National LMCC, the Trust Agreements are
21   between various chapters of the International Brotherhood of Electrical Workers
22   (“IBEW”), including Local No. 11 (“Local 11”), and various chapters, including the
23   Los Angeles County chapter, of the National Electrical Contractors Association
24   (“NECA”), an employer association in the electrical industry in Southern California.
25   For the NEBF and the National LMCC, the Trust Agreements are between the
26   National Union of IBEW and the National NECA. The Trusts are now, and were at
27   all times material to this action, Labor-Management multiemployer trusts created and
28   maintained pursuant to §302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), except for the
                                               3
                                            COMPLAINT
     1488538
 Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 4 of 13 Page ID #:4




 1   So. Cal. LMCC and the National LMCC, which are Trusts created and maintained
 2   pursuant to the Labor-Management Relations Act of 1947, as amended, and the
 3   Labor-Management Cooperation Act of 1975. Plaintiffs, as Trustees of the express
 4   Trusts (except for the Trustees of the So. Cal. LMCC and the National LMCC), are
 5   “fiduciar[ies]” with respect to the Trusts as defined in Section 3(21)(A) of ERISA [29
 6   U.S.C. §1002(21)(A)]. The Trusts are administered by the Trustees of the Trusts in
 7   Los Angeles County. Plaintiff, Los Angeles Electrical Workers Credit Union is a
 8   state chartered credit union that collects employee authorized vacation payments
 9   pursuant to collective bargaining agreements entered into by Local 11 of the IBEW.
10   Plaintiffs, the Administrative Maintenance Fund and the Contract Compliance Fund,
11   are administered by NECA and collect industry advancement funds pursuant to
12   various collective bargaining agreements entered into by various local unions of the
13   IBEW and various chapters of NECA. Collectively, all Plaintiffs are referred to
14   herein as the “Plaintiffs.”
15             6.    Plaintiffs are informed and believe, and thereon allege, that at all times
16   material herein defendant, Anthony Louis Hackney, has been an individual residing in
17   Rancho Palos Verdes, California doing business as “C & T Electrical and
18   Communications” (“Defendant”).
19                  BARGAINING AGREEMENTS AND STATUS OF PARTIES
20             7.    Plaintiffs are informed and believe, and thereon allege, that on or about
21   August 14, 2019, Defendant executed and delivered to Local 11 a letter of assent
22   agreeing to be bound by the terms and conditions of a collective bargaining agreement
23   between the Los Angeles County Chapter of NECA and Local 11 known as the Inside
24   Wiremen’s Agreement (“Local 11 IWA”).
25   ///
26   ///
27   ///
28   ///
                                                 4
                                              COMPLAINT
     1488538
 Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 5 of 13 Page ID #:5




 1             8.    Plaintiffs are informed and believe, and thereon allege, that on or about
 2   August 14, 2019, Defendant executed and delivered to Local 11 a letter of assent
 3   agreeing to be bound by the terms and conditions of a collective bargaining agreement
 4   between the IBEW and NECA known as the Southern California 9th District Sound &
 5   Communications Agreement (“Sound Agreement”).
 6             9.    Plaintiffs are informed and believe, and thereon allege, that on or about
 7   August 14, 2019, Defendant executed and delivered to Local 11 a letter of assent
 8   agreeing to be bound by the terms and conditions of a collective bargaining agreement
 9   between the IBEW and NECA known as the Southern California 9th District Market
10   Advancement Memorandum of Understanding (“Market MOU”).
11             10.   The Local 11 IWA, Sound Agreement, and Market Advancement MOU
12   are referred to collectively herein as the “Master Agreements.”
13             11.   Plaintiffs are informed and believe, and thereon allege, that the terms and
14   provisions of the Trust Agreements are incorporated by reference into the Master
15   Agreements, and/or that Defendant is otherwise bound to the Trust Agreements.
16             12.   Plaintiffs are informed and believe, and thereon allege, that Defendant is
17   an “employer” as that term is defined in the Master Agreements and/or related Trust
18   Agreements.
19             13.   Plaintiffs are informed and believe, and thereon allege, that Defendant is
20   an “employer” as defined and used in Section 3(5) of ERISA [29 U.S.C. §1002(5)],
21   and, therefore, Defendant is “obligated to make contributions to a multiemployer
22   plan” within the meaning of Section 515 of ERISA [29 U.S.C. §1145]. Plaintiffs are
23   informed and believe, and thereon allege, that Defendant is also an “employer”
24   engaged in “commerce” in an “industry affecting commerce,” as those terms are
25   defined and used in Sections 501(1) and 501(3) of the LMRA [29 U.S.C. §§ 142(1)
26   and 142(3)], and within the meaning and use of Section 301(a) of the LMRA [29
27   U.S.C. §185(a)].
28   ///
                                                 5
                                              COMPLAINT
     1488538
 Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 6 of 13 Page ID #:6




 1                                  FIRST CLAIM FOR RELIEF
 2                    Breach of Written Collective Bargaining Agreements and
 3                   Related Trust Agreements by all Plaintiffs against Defendant
 4             14.   Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
 5   1 through 13, above.
 6             15.   Plaintiffs are informed and believe, and thereon allege, that by the terms
 7   and provisions of the Master Agreements and/or related Trust Agreements, and at all
 8   times material herein, Defendant agreed, and is and was obligated, to the following:
 9                   15.1. Report to the Plaintiffs fringe benefit contributions and other
10   amounts due regarding its employees covered by the terms of the Master Agreements
11   and related Trust Agreements.
12                   15.2. Make payments to the Plaintiffs at the appropriate hourly rates for
13   all employees covered by the terms of the Master Agreements and related Trust
14   Agreements.
15                   15.3. Prepare and submit completed contribution reporting forms to the
16   Plaintiffs, on a monthly basis, which provide the information needed in order to
17   accurately assess the amount of contributions and other amounts due and payable by
18   Defendant to the Plaintiffs.
19                   15.4. Prepare and submit completed contribution reporting forms, along
20   with the appropriate payments, to the Plaintiffs on or before the 15th date of the
21   calendar month following the month in which the contributions and other amounts
22   accrued. If the Plaintiffs do not receive reports and remittances by the 15th day of the
23   month, Defendant shall be deemed delinquent.
24                   15.5. Permit the Plaintiffs and their agents to conduct audits of payroll
25   and related records in order to determine if fringe benefit contributions and other
26   amounts have been properly paid pursuant to the Master Agreements and related Trust
27   Agreements.
28   ///
                                                 6
                                              COMPLAINT
     1488538
 Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 7 of 13 Page ID #:7




 1             16.   Plaintiffs are informed and believe, and thereon allege, that from
 2   September 2019 through May 2020, Defendant breached the Master Agreements
 3   and/or related Trust Agreements by failing to pay or timely pay to Plaintiffs fringe
 4   benefit contributions and/or other amounts due as required by the Master Agreements
 5   and/or related Trust Agreements. Defendant currently owes Plaintiffs unpaid fringe
 6   benefit contributions of at least $9,865.90 based on Monthly Reports prepared by
 7   Defendant and submitted to Plaintiffs related to work performed during the months of
 8   August 2019 through May 2020.
 9             17.   Defendant failed to submit Monthly Reports and related contributions for
10   work performed during the months of June 2020, July 2020, and August 2020 which
11   are now delinquent, in breach of the Master Agreements and Trust Agreements.
12             18.   Plaintiffs are informed and believe, and thereon allege, that on an
13   ongoing basis, Defendant has and will continue to fail to pay to Plaintiffs the required
14   fringe benefit contributions and other amounts owed. The amount of the additional
15   unpaid contributions and other amounts owed will be established by proof at the trial
16   herein.
17             19.   As of the date of filing this Complaint, Defendant is “delinquent,” as that
18   term is used in the Master Agreements and/or related Trust Agreements.
19             20.   Pursuant to the Master Agreements, related Trust Agreements, and/or
20   §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], Defendant is obligated to pay to
21   Plaintiffs liquidated damages for the detriment caused by the failure of Defendant to
22   timely pay fringe benefit contributions and other amounts owed to Plaintiffs. Pursuant
23   to the written Southern California IBEW-NECA Joint Collection Committee
24   Collection Policy and Procedures (“Joint Collection Policy”) promulgated by the
25   Plaintiff Trustees pursuant to the authority granted to them by the Master Agreements
26   and Trust Agreements, those liquidated damages are assessed at 1.5% for each 30
27   days that the contributions are delinquent up to a maximum of 18%. However, if a
28   lawsuit is filed to collect the contributions, the Joint Collection Policy provides for
                                                 7
                                              COMPLAINT
     1488538
 Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 8 of 13 Page ID #:8




 1   liquidated damages assessed at twenty percent (20%) of the unpaid or late paid
 2   contributions. Plaintiffs are informed and believe, and thereon allege, that there is due
 3   and payable from the Defendant to Plaintiffs liquidated damages related to work
 4   performed from August 2019 forward in an amount that will be established by proof at
 5   trial herein.
 6             21.   Plaintiffs are informed and believe, and thereon allege, that Defendant
 7   has failed to pay certain additional amounts of liquidated damages in amounts not
 8   presently known to the Plaintiffs, and these additional amounts will be established by
 9   proof at the trial herein.
10             22.   Pursuant to the Master Agreements, related Trust Agreements, Joint
11   Collection Policy and/or §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], Defendant
12   owes the Plaintiffs interest accruing at 8% per annum on all unpaid or late paid fringe
13   benefit contributions and related amounts from the dates the sums were originally due
14   to Plaintiffs to the date of judgment and post-judgment. Plaintiffs are informed and
15   believe, and thereon allege, that there is due and payable from the Defendant to
16   Plaintiffs interest related to work performed from August 2019 forward in an amount
17   that will be established by proof at trial herein.
18             23.   By the Master Agreements, Trust Agreements and/or Section 502(g)(2)
19   of ERISA [29 U.S.C. §1132(g)(2)], Defendant is obligated to pay all legal and
20   auditing costs in connection with any delinquency, whether incurred before or after
21   litigation is or was commenced.
22             24.   It has been necessary for the Plaintiffs to engage legal counsel for the
23   purpose of collecting said contributions and other amounts, and the Plaintiffs are
24   entitled to their reasonable attorneys’ fees in connection therewith. The exact amount
25   of the legal fees due and payable has not been ascertained at this time. It may also be
26   necessary for the Plaintiffs to incur audit costs for the purpose of determining and then
27   collecting the amounts owed by Defendant. The amounts due for legal fees and
28   auditing costs shall be established by proof at trial.
                                                8
                                             COMPLAINT
     1488538
 Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 9 of 13 Page ID #:9




 1             25.   Pursuant to §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], the Court may
 2   grant such other legal or equitable relief as the Court deems appropriate. As part of
 3   Plaintiffs’ judgment, Plaintiffs request the Court to:
 4                   25.1. Order Defendant, his representatives, agents and associates, to
 5   provide a full and complete accounting for, and tracing the use of, all unpaid amounts
 6   owed pursuant to the Master Agreements and Trust Agreements, and identify all
 7   property, real or personal, tangible or intangible, that are the profits from the unpaid
 8   amounts, whether in whole or in part, of the use of any sums owed to the Plaintiffs;
 9                   25.2. Order Defendant, his representatives, agents and associates, to post
10   and deliver either a good faith deposit, or a performance bond issued in favor of the
11   Plaintiffs, in an amount determined by the Court to be appropriate;
12                   25.3. Order the creation of a constructive trust for the full amount
13   determined to be due the Plaintiffs on all applicable property of Defendant, and order
14   the transfer of the applicable property to the Plaintiffs; and
15                   25.4. Order Defendant, his representatives, agents and associates, to pay
16   to the Plaintiffs all amounts due the Plaintiffs, including, but not limited to, the unpaid
17   contributions, benefits, withholdings, damages, legal fees, audit fees and other
18   expenses and damages incurred.
19             26.   Plaintiffs are also seeking injunctive relief, including but not limited to a
20   temporary restraining order, preliminary injunction and/or permanent injunction:
21                   26.1. Ordering Defendant to submit the required monthly contribution
22   reports and remit the appropriate fringe benefit contributions and other amounts owed
23   to the Plaintiffs on an ongoing basis;
24                   26.2. Enjoining Defendant from continuing to violate his duties under
25   ERISA (by failing to submit the required monthly contribution reports and remit the
26   appropriate fringe benefit contributions and other amounts owed to the Plaintiffs on an
27   ongoing basis);
28   ///
                                                  9
                                               COMPLAINT
     1488538
Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 10 of 13 Page ID #:10




 1                   26.3. Enjoining Defendant from employing employees covered under
 2   the Master Agreements and related Trust Agreements without properly reporting and
 3   remitting to the Plaintiffs the amounts owed to the Plaintiffs pursuant to those
 4   agreements; and
 5                   26.4. Ordering Defendant to permit Plaintiffs’ auditor access to the wage
 6   and payroll books and records of Defendant in order to permit Plaintiffs to verify the
 7   precise amounts owed by Defendant to the Plaintiffs.
 8                               SECOND CLAIM FOR RELIEF
 9                         Violation of §515 of ERISA [29 U.S.C. §1145]
10                               By all Plaintiffs against Defendant
11             27.   Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
12   1 through 26, inclusive of sub-paragraphs, above.
13             28.   §515 of ERISA [29 U.S.C. §1145], provides “[e]very employer who is
14   obligated to make contributions to a multiemployer plan under the terms of the plan
15   or under the terms of a collectively bargained agreement shall, to the extent not
16   inconsistent with law, make such contributions in accordance with the terms and
17   conditions of such plan or such agreement.”
18             29.   Defendant is an “employer” as defined and used in §3(5) of ERISA [29
19   U.S.C. §1002(5)], and is “obligated to make contributions to a multiemployer plan”
20   within the meaning and use of §515 of ERISA [29 U.S.C. §1145].
21             30.   Plaintiffs are informed and believe, and thereon allege, that Defendant
22   violated his statutorily-mandated obligation to timely pay fringe benefit contributions
23   and other amounts to Plaintiffs. Plaintiffs are informed and believe, and thereon
24   allege, that there is due and payable from Defendant the fringe benefit contributions
25   and other amounts set forth in paragraphs 16 through 18, above.
26             31.   Plaintiffs are informed and believe, and thereon allege, that Defendant
27   failed to timely cure his violation, and has since continued to violate his statutory
28   obligations.
                                                 10
                                              COMPLAINT
     1488538
Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 11 of 13 Page ID #:11




 1             32.    Plaintiffs are informed and believe, and thereon allege, that there is no
 2   pending unsatisfied condition subsequent or legal excuse for Defendant’s violation of
 3   §515 of ERISA [29 U.S.C. §1145].
 4             33.    Pursuant to §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], in any action
 5   by a fiduciary in which judgment is found in favor of the Plan, the Court shall award
 6   the Plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions, (iii) an
 7   amount equal to the greater of, (a) interest on the unpaid contributions or (b)
 8   liquidated damages provided for under the Plan in an amount not in excess of 20% (or
 9   such higher percentage as may be permitted under federal or state law) of the amount
10   determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
11   and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
12   For purposes of §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], interest on unpaid
13   contributions shall be determined by using the rate provided under the Plan or, if none,
14   the rate prescribed under §6621 of the Internal Revenue Code of 1986, as amended, 26
15   U.S.C. §6621. The exact amount of the unpaid contributions, benefits, withholdings,
16   damages, reasonable attorneys’ fees, court costs, interest, liquidated damages and
17   other expenses allowed by federal statute and owed to the Plaintiffs by Defendant has
18   not been ascertained at this time. These amounts shall be established by proof at the
19   time of trial.
20             34.    As part of the Plaintiffs’ judgment, the Plaintiffs shall also request the
21   relief set forth in paragraphs 25 through 26, inclusive of sub-paragraphs, above.
22                                              PRAYER
23             WHEREFORE, the Plaintiffs pray for judgment as follows:
24             1.     For unpaid fringe benefit contributions totaling at least $9,865.90, plus
25   additional amounts as proved;
26             2.     For liquidated damages in amounts as proved;
27             3.     For interest at the applicable rate on all amounts due from their respective
28   due dates and thereafter post-judgment in amounts as proved;
                                                  11
                                               COMPLAINT
     1488538
Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 12 of 13 Page ID #:12




 1             4.   For reasonable attorneys’ fees in amounts as proved;
 2             5.   For costs of suit incurred herein in amounts as proved;
 3             6.   For such additional relief as this Court deems just and proper, including,
 4   but not limited to, the following:
 5                  6.1    An Order directing Defendant, his representatives, agents and
 6   associates, to provide a full and complete accounting for, and tracing the use of, all
 7   unpaid amounts owed pursuant to the Master Agreements and Trust Agreements, and
 8   identify all property, real or personal, tangible or intangible, that are the profits from
 9   the unpaid sums, whether in whole or in part, of the use of any unpaid amounts owed;
10                  6.2.   An Order directing Defendant, his representatives, agents and
11   associates, to post and deliver either a good faith deposit, or a performance bond
12   issued in favor of the Plaintiffs, in an amount determined by the Court to be
13   appropriate;
14                  6.3.   An Order for the creation of a constructive trust in favor of the
15   Plaintiffs on all applicable property of Defendant, up to the full amount found due by
16   Defendant to Plaintiffs, and an Order for the transfer of the applicable property to the
17   Plaintiffs; and
18                  6.4.   An Order directing Defendant, his representatives, agents and
19   associates, to pay to the Plaintiffs all amounts due the Plaintiffs, including, but not
20   limited to, the unpaid contributions, benefits, withholdings, damages, legal fees, and
21   other expenses and damages incurred.
22             7.   For injunctive relief, including but not limited to a temporary restraining
23   order, preliminary injunction and/or permanent injunction:
24                  7.1    Ordering Defendant to submit the required monthly contribution
25   reports and remit the appropriate fringe benefit contributions and other amounts due to
26   the Plaintiffs on an ongoing basis;
27   ///
28

                                                12
                                             COMPLAINT
     1488538
Case 2:20-cv-09312-CAS-GJS Document 1 Filed 10/09/20 Page 13 of 13 Page ID #:13




 1                   7.2    Enjoining Defendant from continuing to violate his duties under
 2   ERISA (by failing to submit the required monthly contribution reports and remit the
 3   appropriate fringe benefit contributions and other amounts due to the Plaintiffs on an
 4   ongoing basis); and
 5                   7.3.   Enjoining Defendant from employing employees covered under
 6   the Master Agreements and related Trust Agreements without properly reporting and
 7   making the required payments to the Plaintiffs.
 8

 9
     Dated: October 9, 2020 Respectfully Submitted,

10
                                       LAQUER URBAN CLIFFORD & HODGE LLP

11                                     By: /S/ Michael Y. Jung
12                                     Michael Y. Jung, Counsel for Plaintiffs, Trustees of the
                                       Southern California IBEW-NECA Pension Plan, et al.
13

14                                    WAIVER OF JURY TRIAL
15             Plaintiffs hereby waive a jury trial in this action.
16   Dated: October 9, 2020 Respectfully Submitted,
17                                     LAQUER URBAN CLIFFORD & HODGE LLP
18                                     By: /S/ Michael Y. Jung
19                                     Michael Y. Jung, Counsel for Plaintiffs, Trustees of the
                                       Southern California IBEW-NECA Pension Plan, et al.
20

21

22

23

24

25

26

27

28

                                                   13
                                                COMPLAINT
     1488538
